DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 11, 13, 15, 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodington.
With respect to claim 1, Woodington teaches (claim 1) a  method for a radar system (abs), the method comprising: transmitting, by a transmit channel of the radar system, a frame comprising first, second, and third chirps (fig 5a, sites r1, r2, r3), each chirp having a chirp start frequency (para 8, “At least one of the radar frequency sweeps has at least one of a different time offset than other ones of the radar frequency sweeps and a different start frequency than other ones of the radar frequency sweeps”), wherein the chirp start frequency of the transmitted chirps is dithered (para 8, “At least one of the radar frequency sweeps has at least one of a different time offset than other ones of the radar frequency sweeps and a different start frequency than other ones of the radar frequency sweeps”), and receiving, by a receive channel of the radar system, a frame of reflected chirps based on the transmitted frame (para 33, “processes these control signals and radar return signals received by the radar system 10 in order to detect objects within the field of view of the radar system”), and generating a digital intermediate frequency (IF) signal (fig 3, para 42 “range determination is thus provided by measuring the beat frequency between the frequencies of the sample 58 of the transmit signal and the return signal 54”, para 44, “An analog-to-digital (A/D) converter 68 receives the output of a video amplifier 64 and converts the signal to digital form for coupling to the DSP 30 for detection processing”).
With respect to claim 1, while Woodington does not teach the controller is configured to dither the sampling window start times such that a time duration between sampling window start times of a first reflected chirp and a second reflected chirp is within ten percent of a time duration between sampling window start times of the second reflected chirp and a third reflected chirp, it would have been obvious to modify Woodington to include the controller is configured to dither the sampling window start times such that a time duration between sampling window start times of a first reflected chirp and a second reflected chirp is within ten percent of a time duration between sampling window start times of the second reflected chirp and a third reflected chirp because it is one of multiple design choice to yield a predictable sampled signal. In addition the specification does not show any obvious advantage of having the window start times being within ten percent of each other.
With respect to claim 4, Woodington teaches the frame of transmitted chirps further has an idle time between the chirps, the method further comprising dithering the idle time between the transmitted chirps (fig 5a, items R1, R2, R3).
With respect to claims 6, Woodington teaches a processing unit coupled to the radar transceiver IC to perform a range fast Fourier transform (FFT) on the digital IF signal to generate a range array (para 97, “spectrally pure frequency input to an FFT, input weighting can make the resulting FFT output appear in a smaller number of frequency bins than would occur with no input weighting. Since the frequency difference between the received echo and the transmitted signal relates directly to range).
With respect to claims 8, Woodington teaches a radar system (Abs), comprising: a radar transceiver integrated circuit (para 44, “The digital interface 36 is provided in the form of a controller area network (CAN) transceiver’), comprising: a timing engine configured to generate one or more chirp control signals for controlling generation of chirps in the radar transceiver (para 8, “At least one of the radar frequency sweeps has at least one of a different time offset than other ones of the radar frequency sweeps and a different start frequency than other ones of the radar frequency sweeps’), a local oscillator coupled to the timing engine (para 46, “the output signal from amplifier 94 corresponds to a local oscillator (LO) signal 58 fed to an LO input port of a mixer 60 in the receive signal path’), the local oscillator configured to: receive the one or more chirp control signals; and generate a frame comprising first, second, and third chirps, each chirp having a chirp start frequency, (para 8, “At least one of the radar frequency sweeps has at least one of a different time offset than other ones of the radar frequency sweeps and a different start frequency than other ones of the radar frequency sweeps” and para 33, “the DSP 30 processes these control signals and radar return signals received by the radar system 10 in order to detect objects within the field of view of the radar system), and a controller coupled to the timing engine, the control configured to dither the start frequencies of the chirps (para 8, “At least one of the radar frequency sweeps has at least one of a different time offset than other ones of the radar frequency sweeps and a different start frequency than other ones”) of an analog to digital converter for reflected chirps received by the radar transceiver IC (para 44, “ An analog-to- digital (A/D) converter 68 receives the output of a video amplifier 64 and converts the signal to digital form for coupling to the DSP 30”).
With respect to claim 8, while Woodington does not teach the controller is configured to dither the sampling window start times such that a time duration between sampling window start times of a first reflected chirp and a second reflected chirp is within ten percent of a time duration between sampling window start times of the second reflected chirp and a third reflected chirp, it would have been obvious to modify Woodington to include the controller is configured to dither the sampling window start times such that a time duration between sampling window start times of a first reflected chirp and a second reflected chirp is within ten percent of a time duration between sampling window start times of the second reflected chirp and a third reflected chirp because it is one of multiple design choice to yield a predictable sampled signal. In addition the specification does not show any obvious advantage of having the window start times being within ten percent of each other.
 With respect to claim 11, Woodington teaches the frame of transmitted chirps further has an idle time between the chirps, the method further comprising dithering the idle time between the transmitted chirps (fig 5a, items R1, R2, R3).
With respect to claims 13, Woodington teaches a processor coupled to the radar transceiver IC and configured to perform a range fast Fourier transform (FFT) on a digital intermediate frequency (IF) signal received from the ADC to generate a range array (para 97, “spectrally pure frequency input to an FFT, input weighting can make the resulting FFT output appear in a smaller number of frequency bins than would occur with no input weighting. Since the frequency difference between the received echo and the transmitted signal relates directly to range). 
With respect to claims 15, Woodington teaches a method for a radar system (abs), comprising: dithering, by a control module of the radar system, a chirp start frequency of a plurality of transmitted chirps (para 8, “At least one of the radar frequency sweeps has at least one of a different time offset than other ones of the radar frequency sweeps and a different start frequency than other ones of the radar frequency sweeps’); dithering, by the controller and for each reflected chirp in a plurality of reflected chirps corresponding to the plurality of transmitted chirps (fig 13, chiro 1,2, and 3).
With respect to claim 15, while Woodington does not teach the controller is configured to dither the sampling window start times such that a time duration between sampling window start times of a first reflected chirp and a second reflected chirp is within ten percent of a time duration between sampling window start times of the second reflected chirp and a third reflected chirp, it would have been obvious to modify Woodington to include the controller is configured to dither the sampling window start times such that a time duration between sampling window start times of a first reflected chirp and a second reflected chirp is within ten percent of a time duration between sampling window start times of the second reflected chirp and a third reflected chirp because it is one of multiple design choice to yield a predictable sampled signal. In addition the specification does not show any obvious advantage of having the window start times being within ten percent of each other.
With respect to claims 18, Woodington teaches generating a digital intermediate frequency (IF) signal based on the plurality of reflected chirps; and performing a range fast Fourier transform (FFT) on the IF signal to generate a range array (para 97, “spectrally pure frequency input to an FFT, input weighting can make the resulting FFT output appear in a smaller number of frequency bins than would occur with no input weighting. Since the frequency difference between the received echo and the transmitted signal relates directly to range).
With respect to claims 22, Woodington teaches mixing a clock signal with the frame of reflected chirps to produce an analog IF signal (fig 3, item 60 and para 46, “the output signal from amplifier 94 corresponds to a local oscillator (LO) signal 58 fed to an LO input port of a mixer 60 in the receive signal path”; filtering the analog IF signal to produce a filtered signal (fig 3, items 64, and para 49, “A video amplifier 64 amplifies and filters the down-converted signals”); and digitizing, by an analog-to-digital converter (ADC), the filtered signal to produce the digital IF signal (fig 3, item 68 and para 50, “The A/D converter 68 converts the analog output of the video amplifier 64 into digital signal samples for further processing”).
Claims 7, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodington as applied to claims 6, 13, and 18 above, and further in view of Melzer et al (US 20190113600). 
With respect to claims 7, 14, and 19, Melzer teaches (claim 7, 14, and 19) performing a two-dimensional FFT on the digital IF signal to generate a range-Doppler array (para 43, “the FFT is applied to the Range Map R[n, m] along the "slow" time axis. The resulting Fourier transforms can also be arranged in a two-dimensional array, referred to as Range/Doppler Map X[n, m].”). It would have been obvious to modify Woodington to include performing a two-dimensional FFT on the digital IF signal to generate a range-Doppler array because it would allow the device to determine the range and velocity of the object.
Claims 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodington as applied to claims 1, and 8 above, and further in view of Matsumoto (US 20190113602).
With respect to claims 21 and 25, Matsumoto teaches a first idle time between an end of the first chirp and a beginning of the second chirp (fig 3); and a second idle time between an end of the second chirp and a beginning of the third chirp, wherein the method further comprises setting the second idle time to be approximately equal to the first idle time (fig 3 shows all the idle times between chirps being equal.). It would have been obvious to modify Woodington to include a first idle time between an end of the first chirp and a beginning of the second chirp, a second idle time between an end of the second chirp and a beginning of the third chirp, wherein the method further comprises setting the second idle time to be approximately equal to the first idle time because it is merely a substitution of the idle time between chirps of Woodington with equal idle time between chirps of Matsumoto with yield a predictable chirp signal used to determine distance.
Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodington as applied to claims 8 above, and further in view of Rao et al (US 20170363711).
With respect to claims 26, Woodington teaches mixing a clock signal with the frame of reflected chirps to produce an analog IF signal (fig 3, item 60 and para 46, “the output signal from amplifier 94 corresponds to a local oscillator (LO) signal 58 fed to an LO input port of a mixer 60 in the receive signal path”; filtering the analog IF signal to produce a filtered signal (fig 3, items 64, and para 49, “A video amplifier 64 amplifies and filters the down-converted signals”); and digitizing, by an analog-to-digital converter (ADC), the filtered signal to produce the digital IF signal (fig 3, item 68 and para 50, “The A/D converter 68 converts the analog output of the video amplifier 64 into digital signal samples for further processing”).
With respect to claims 26, Rao teaches perform a two-dimensional Fast Fourier Transform on the digital IF signal to generate a range-Doppler array (para 17, “These FFT computations comprise obtaining the above-described three (3) dimensions including the computation of a first-dimension (range) FFT, second-dimension (Doppler) FFT”). It would have been obvious to modify Woodington to include perform a two-dimensional Fast Fourier Transform on the digital IF signal to generate a range-Doppler array because it is merely a substitution of a method for determining range and velocity of Woodington with the method of determining range and velocity to yield a predictable radar device.
Allowable Subject Matter
Claims 16, 20, 23, 24, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,4,6-8,11,13-15,18-19,21-22 and 25-26 been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648